IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0178
                              Filed March 21, 2018


SHALONDA DENISE GREEN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt, Judge.



      An applicant appeals the summary dismissal of her third postconviction-

relief application. AFFIRMED.




      Randall L. Jackson of Law Office of Randall L. Jackson, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

       Shalonda Green appeals the district court’s summary dismissal of her third

application for postconviction relief (PCR) based on the applicable statute of

limitations.

       Green’s application follows a string of litigation, beginning with a jury trial

after which she was convicted in November 2002 of murder in the first degree for

the death of her six-year-old stepson. Her conviction was affirmed by this court.

See generally State v. Green, No. 03-0032, 2004 WL 893909 (Iowa Ct. App. Apr.

28, 2004). Procedendo following the initial appeal issued in August 2004. The

denial of her first PCR application was affirmed by this court. See generally Green

v. State, No. 09-0706, 2010 WL 1052079 (Iowa Ct. App. Mar. 24, 2010). The denial

of her second PCR application was also affirmed by this court. See generally

Green v. State, No. 13-1013, 2014 WL 4629531 (Iowa Ct. App. Sept. 17, 2014).

       Her third application was filed on July 26, 2016, and asserted the State

“erased evidence they thought was irrelevant,” namely her polygraph examination,

which she had failed.1 The State resisted, asserting her claim was time-barred.

We review the dismissal of a PCR action for errors at law. Castro v. State, 795
N.W.2d 789, 792 (Iowa 2011).

       All PCR applications must be filed no later than three years from the date

the conviction is final or, in the event of an appeal, from the date procedendo is

issued. See Iowa Code § 822.3 (2016). However, the three-year statute of


1
  Green raises the same issue as an ineffective-assistance-of-trial-counsel claim on
appeal. Because this claim was not brought in her application for PCR, nor presented to
the PCR court, error is not preserved. See State v. Taylor, 310 N.W.2d 174, 178 (Iowa
1981).
                                          3


limitations will not bar a PCR application if there is “a ground of fact or law that

could not have been raised within the applicable time period.” Id. The writ of

procedendo following Green’s direct appeal was issued in August 2004, almost

twelve years before the filing of Green’s current PCR application. As the district

court found,

       Although she argues that a genuine issue of material fact is
       generated concerning whether she knew of this alleged destruction
       of evidence prior to the expiration of the statute of limitations
       contained in section 822.3, her Application confirms that the latest
       time Ms. Green became aware of this alleged transgression was
       during the 2002 trial . . . . Because Ms. Green became aware of this
       alleged misconduct during trial, she was required to raise it within the
       three-year limitation period imposed by section 822.3, absent proof
       of a good reason why she couldn’t. She has produced no reason
       why she could not have done so.

       After reviewing the record and the claims made, we agree with the district

court’s findings and affirm by memorandum opinion pursuant to Iowa Court Rule

21.26(1)(a), (c), (d), and (e).

       AFFIRMED.




.